      Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1502 Page 1 of 10

 1   Steven M. Goldsobel (State Bar No. 166405)
     Law Offices of Steven Goldsobel,
 2   A Professional Corporation
     1901 Avenue of the Stars, Suite 1750
 3   Los Angeles, CA 90067
     Tel: (310) 552-4848
 4   Fax: (310) 695-3860
     Email: steve@sgoldsobel.com
 5   Lilly Ann Sanchez
     LS Law Firm
 6   Four Seasons Tower – Suite 1200
     1441 Brickell Avenue
 7   Miami, Florida 33131
 8   Attorneys for Defendant
     HOOTAN MELAMED
 9

10
                               UNITED STATES DISTRICT COURT
11
                          SOUTHERN DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                    CASE NO. 16CR1409H
13
                  Plaintiff,                      DEFENDANT HOOTAN
14         v.                                     MELAMED’S UNOPPOSED
                                                  MOTION FOR AMENDMENT TO
15   HOOTAN MELAMED,                              JUDGMENT RE DESIGNATION
                                                  RECOMMENDATION;
16                Defendant.                      DECLARATION OF STEVEN
                                                  GOLDSOBEL AND EXHIBIT IN
17                                                SUPPORT THEREOF
18

19

20

21

22

23

24

25

26

27

28


      DEFENDANT HOOTAN MELAMED’S UNOPPOSED MOTION FOR AMENDMENT
       TO JUDGMENT RE DESIGNATION RECOMMENDATION; DECLARATION OF
             STEVEN GOLDSOBEL AND EXHIBIT IN SUPPORT THEREOF
      Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1503 Page 2 of 10

 1         Defendant Hootan Melamed, by and through undersigned counsel, respectfully
 2   requests that the Court amend the Judgment in a Criminal Case (“Judgment”), which was
 3   entered on March 29, 2021. Exhibit 1 to the Declaration of Steven Goldsobel. In the
 4   Judgment, the Court sentenced Defendant to six months’ imprisonment. In doing so, the

 5   Court recommended that the Bureau of Prisons (“BOP”) place Defendant “near Los

 6   Angeles, CA.” Judgment at p. 2. By this motion, Defendant respectfully requests that
     the Court amend the Judgment to recommend that the BOP designate Defendant to serve
 7
     his sentence at “the minimum-security camp at USP Lompoc (otherwise known as the
 8
     Satellite Camp, “SCP Lompoc”).”
 9
           At Defendant’s sentencing hearing, the Court inquired whether Defendant would
10
     like the Court to make a designation recommendation. Goldsobel Decl. ¶ 3. In response,
11
     the Defendant requested the opportunity to consider potential designations and request a
12
     designation at a later date. Id. The Court stated that Defendant should contact the
13
     government with its recommendation and then move the Court for the requested
14   designation. Id.
15         The Defendant now requests that he be designated to the minimum-security camp
16   at USP Lompoc (otherwise SCP Lompoc). As directed by the Court, undersigned
17   counsel contacted Assistant U.S. Attorney Valerie Chu with Defendant’s requested
18   designation. Id. at ¶ 4. Ms. Chu stated that the government consents to Defendant filing
19   an unopposed motion for the requested designation to the camp at Lompoc. Id.

20         Accordingly, Defendant respectfully requests that the Court amend the Judgment
     to replace “placement near Los Angeles, CA” with “placement at the minimum-
21
     security camp at USP Lompoc (otherwise known as the Satellite Camp “SCP
22
     Lompoc”).”
23

24   Dated: April 9, 2021                     Respectfully submitted,
25                                            LAW OFFICES OF STEVEN GOLDSOBEL,
                                              A PROFESSIONAL CORPORATION
26
                                              /s/ Steven M. Goldsobel
27
                                              Steven M. Goldsobel
28

                                                 -1-
      DEFENDANT HOOTAN MELAMED’S UNOPPOSED MOTION FOR AMENDMENT
       TO JUDGMENT RE DESIGNATION RECOMMENDATION; DECLARATION OF
             STEVEN GOLDSOBEL AND EXHIBIT IN SUPPORT THEREOF
      Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1504 Page 3 of 10

 1                       DECLARATION OF STEVEN GOLDSOBEL
 2          I, Steven Goldsobel, declare as follows:
 3          1.     I am an attorney with the Law Offices of Steven Goldsobel, A Professional
 4   Corporation. I have personal knowledge of the facts set forth herein and, if called upon,

 5   could and would testify competently thereto under oath.

 6          2.     Attached hereto as Exhibit 1 is a copy of the Judgment in a Criminal Case
     which was entered on March 29, 2021.
 7
            3.     At Defendant’s sentencing hearing, the Court inquired whether Defendant
 8
     would like the Court to make a designation recommendation. In response, the Defendant
 9
     requested the opportunity to consider potential designations and request a designation at a
10
     later date. The Court stated that Defendant should contact the government with its
11
     recommendation and then move the Court for the requested designation.
12
            4.     The Defendant now requests that he be designated to the minimum-security
13
     camp at USP Lompoc (otherwise SCP Lompoc). As directed by the Court, I contacted
14   Assistant U.S. Attorney Valerie Chu with Defendant’s requested designation. Ms. Chu
15   stated that the government consents to Defendant filing an unopposed motion for the
16   requested designation to the camp at Lompoc.
17          5.     Defendant respectfully requests that the Court amend the Judgment to
18   replace “placement near Los Angeles, CA” with “placement at the minimum-security
19   camp at USP Lompoc (otherwise known as the Satellite Camp “SCP Lompoc”).”

20          I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct.
21
            Executed this 9th day of April 2021, at Los Angeles, California.
22

23
                                               /s/ Steven M. Goldsobel
24                                             Steven M. Goldsobel
25

26

27

28

                                                 -2-
      DEFENDANT HOOTAN MELAMED’S UNOPPOSED MOTION FOR AMENDMENT
       TO JUDGMENT RE DESIGNATION RECOMMENDATION; DECLARATION OF
             STEVEN GOLDSOBEL AND EXHIBIT IN SUPPORT THEREOF
Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1505 Page 4 of 10




                     EXHIBIT 1
Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1506 Page 5 of 10
Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1507 Page 6 of 10
Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1508 Page 7 of 10
Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1509 Page 8 of 10
Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1510 Page 9 of 10
      Case 3:16-cr-01409-H Document 448 Filed 04/09/21 PageID.1511 Page 10 of 10

 1
                                    PROOF OF SERVICE
 2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the
 4   age of 18 and not a party to the within action; my business address is 1901 Avenue of the
     Stars, Suite 1750, Los Angeles, CA 90067. On April 9, 2021 I served the foregoing
 5   document described as:
      DEFENDANT HOOTAN MELAMED’S UNOPPOSED MOTION FOR AMENDMENT
 6     TO JUDGMENT RE DESIGNATION RECOMMENDATION; DECLARATION OF
             STEVEN GOLDSOBEL AND EXHIBIT IN SUPPORT THEREOF
 7
     on the interested parties in this action by placing true copies thereof enclosed in a
 8   sealed envelope, addressed as follows:
 9                                      Valerie Chu
                               U S Attorneys Office Southern
10                                 District of California
                                     Criminal Division
11                             880 Front Street, Room 6293
                                   San Diego, CA 92101
12                                    619-546-6750 p
                                      619-546-0450 f
13                                Valerie.Chu@usdoj.gov
                                     Attorney for USA
14

15
     [X]    BY ELECTRONIC MAIL OR ELECTRONIC TRANSMISSION:
16          Based on a court order or an agreement of the parties to accept service by e-mail or
     electronic transmission, I caused the document to be sent to the respective e-mail
17
     addresses of the parties. I did not receive, within a reasonable time after the transmission,
18   any electronic message or other indication that the transmission was unsuccessful.
19          I declare under penalty of perjury under the laws of the United States that the
20   foregoing is true and correct.

21          Executed on April 9, 2021, at Los Angeles, California.
22

23                                              /s/ Samantha Carranza
                                                Samantha Carranza
24

25

26

27

28

                                                  -3-
      DEFENDANT HOOTAN MELAMED’S UNOPPOSED MOTION FOR AMENDMENT
       TO JUDGMENT RE DESIGNATION RECOMMENDATION; DECLARATION OF
             STEVEN GOLDSOBEL AND EXHIBIT IN SUPPORT THEREOF
